               Case 2:19-cv-00868-MJP Document 24 Filed 06/22/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          CAROLYN H. MALONE,                               CASE NO. C19-868 MJP

11                                  Plaintiff,               ORDER ON PLAINTIFF’S
                                                             MOTION TO INCLUDE
12                  v.                                       ADDITIONAL DISCOVERY DATA
                                                             RELEVANT TO LAWSUIT COURT
13          SEATTLE POLICE DEPARTMENT,                       CASE
            et al.,
14
                                    Defendants.
15

16
            The above-entitled Court, having received and read Plaintiff’s Motion to Include
17
     Additional Discovery (II) Data Relevant to Lawsuit Court Case (Dkt. No. 22) and Defendant’s
18
     Response (Dkt. No. 23), rules as follows:
19
            IT IS ORDERED that the motion is DENIED, subject to Plaintiff re-filing a motion
20
     which specifies the relief she is seeking.
21
            Despite being 14 pages in length, Plaintiff’s filing in this motion does not appear to
22
     request any relief authorized under either the Court’s Local Rules or the Federal Rules of Civil
23
     Procedure. The motion must therefore be denied. If there is something Plaintiff is specifically
24

     ORDER ON PLAINTIFF’S MOTION TO INCLUDE ADDITIONAL DISCOVERY DATA RELEVANT TO
     LAWSUIT COURT CASE - 1
               Case 2:19-cv-00868-MJP Document 24 Filed 06/22/20 Page 2 of 2



 1   seeking to discover which she believes is in Defendant’s possession and to which she has a right,

 2   she may re-file her motion with a more definite statement by which the Court and Defendants

 3   can evaluate the merit of her request.

 4

 5          The clerk is ordered to provide copies of this order to Plaintiff and to all counsel.

 6          Dated June 22, 2020.

 7

 8
                                              A
                                              Marsha J. Pechman
                                              United States Senior District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON PLAINTIFF’S MOTION TO INCLUDE ADDITIONAL DISCOVERY DATA RELEVANT TO
     LAWSUIT COURT CASE - 2
